DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to Applicant’s Amendment and Remarks filed on 01 June 2022. 
Claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 7, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EVANS et al. (US. Pub. 2015/0242319 A1) in view of Mukherjee (US Pub. 2016/0140040 A1).
	EVANS and Mukherjee were cited in the previous Office Action.

As per claim 1, EVANS teaches the invention substantially as claimed including A system (EVANS, Fig.1) comprising: 
at least one processor (EVANS, Fig.1, 11, 12 CPU); and 
a memory storing instructions that, when executed by the at least one processor, perform a method for processing a translation lookaside buffer (TLB) invalidation request by a hypervisor (EVANS, Fig.1, item 26 Memory; items 11-12 CPU; Abstract, lines 5-11, Each stored address translation is stored with a corresponding identifier. In response to an invalidation command to perform an invalidation process; also see Fig. 8, 134 hypervisor, Invalidate commands with VMID& Wildcard (as request by hypervisor)), comprising: 
generating the TLB invalidation request associated with a virtual machine identifier of a virtual machine managed by the hypervisor (EVANS, Fig. 1, Hypervisor, VM1, VM2 (managed within the hypervisor); Fig. 2, TLB invalidate; Fig. 8 invalid commands with VMID&wildcard; [0051] lines 1-14, Generally speaking the entries in a given TLB are tagged with an identifier VMID which identifies the virtual machine associated with that TLB entry. …If a given CPU wishes to invalidate a TLB entry in its associated TLB, as illustrated in FIG. 2, that CPU 11 can broadcast a TLB invalidation instruction which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VIVID) of the page to be invalidated.  [0068] lines 17-20, a TLB invalidate command is generated by the virtual machine 131, the hypervisor 134 is configured to "intercept" this invalidate command and add the appropriate VMID information (to identify the originator as virtual machine 131)); 
determining, by the hypervisor, one or more entries associated with a workload for the virtual machine associated with the virtual machine identifier (EVANS, Fig. 8, 134 hypervisor, Invalidate commands with VMID& Wildcard; [0017] lines 2-4, data processing circuitry is configured to host a plurality of virtual machines to perform the data processing operations (as workload); [0036] lines 3-14, performing data processing operations with reference to data values stored in a memory…storing address translations…corresponding to the data processing operations performed by the data processing circuitry ([0004], [0011], [0055] eg CPU, GPU)… performing an invalidation process in response to an invalidation command on a selected stored address translation to invalidate the selected stored address translation; [0055] lines 1-11, a device (such as GPU 13) assigned to a virtual machine…, the MMU should associate the same VMID with its TLB entries created from the page table. This then means that a distributed virtual memory (DVM) TLB invalidate instruction from the CPU will match the device MMU TLB entries allowing these entries to be correctly invalidated; [0026] lines 15-21, this identifier grouping information may be added by a hypervisor which does have sufficient privilege…hypervisor is operating in the second data processing mode and when issuing its own invalidation command therefore has sufficient privilege to add the identifier grouping information to the invalidation command itself. [0022] lines 1-6, Accordingly the identifier grouping information can be used in this particular configuration to identify that a particular stored address translation (as determined entries) in the address translation circuitry should be protected from a broadcast invalidation process which the address translation circuitry seeks to carry out in response to the invalidation command; [0051] lines 1-16, Generally speaking the entries in a given TLB are tagged with an identifier VMID which identifies the virtual machine associated with that TLB entry. …If a given CPU wishes to invalidate a TLB entry in its associated TLB, as illustrated in FIG. 2…a TLB invalidation instruction which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VIVID) of the page to be invalidated); 
providing the TLB invalidation request to the determined one or more entries associated with the workload of the virtual machine (EVANS, [0052] lines 7-15, Fig. 2, as receiving programming commands from a CPU, these being received separately from the broadcast TLB invalidate instructions. This thus represents an additional interface via which the CPU can program the GPU and this additional interface can then be used by the CPU to cause entries in the TLB to be invalidated. This may be employed (as will be described in more detail below with reference to FIG. 4B) when entries in the GPU TLB are marked to be "immune" to broadcast invalidation commands; [0061] lines 26-33, this may for example be used to "protect" particular content of a TLB provided in the IOMMU of one of the peripheral data processing units (the GPU 13 or the crypto-engine 14 in the example of FIG. 1) such that this content can only be invalidated by a direct programming instruction received from a CPU over a separate interface (as to provide TLB invalidation request to the determined entries), and not in response to broadcast invalidate instructions; [0055] lines 1-11, a device (such as GPU 13) assigned to a virtual machine…the MMU should associate the same VMID with its TLB entries created from the page table. This then means that a distributed virtual memory (DVM) TLB invalidate instruction from the CPU will match the device MMU TLB entries allowing these entries to be correctly invalidated).

EVANS fails to specifically teach that the determined one or more entries is physical processors from a plurality of physical processors, and when providing the TLB invalidation request, it is providing to the determined one or more physical processors.

However, Mukherjee teaches that the determined one or more entries is physical processors from a plurality of physical processors, and when providing the TLB invalidation request, it is providing to the determined one or more physical processors (Mukherjee, Fig. 5, TLBI[A] provided to P1, P2 and P4, 334 TLB directory cache; [0047] lines 1-10, when a mapping between a virtual address and a physical address becomes invalid, a TLBI is issued and sent to the TLB, even if the TLB does not include an entry for the mapping. Sending such unnecessary TLBIs to the TLB can adversely affect performance of the computing system (prior art issue). Furthermore, in computing systems with multiple processing elements (e.g., cores of a multi-core processor), there may be multiple TLBs (i.e., one TLB per processing element) and the adverse effects due to sending unnecessary TLBIs to the processing elements are exacerbated; [0074] lines 5-6, avoid unnecessary broadcasting of TLBIs to all processing elements 202 in certain situations. [0088] lines 1-6, Having determined that only the first processing element P1…P2…P4…have the mapping A stored in their TLBs, the TLB directory cache controller 333 only sends the TLBI to the first, second, and fourth processing elements via the processor bus 112).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS with Mukherjee because Mukherjee’s teaching of sending the TLB invalidation instruction only to the determined physical cores would have provided EVANS’s system with the advantage and capability to reduce the number of TLB invalidation instructions that are unnecessarily sent to the processing cores, thereby reducing the associated adverse effects of unnecessary sending TLB invalidation instructions to the processing cores which improving the system performance and efficiency (see Mukherjee, [0048] lines 1-5, reduce the number of TLBIs…reducing the associated adverse effects of unnecessary sending TLBIs).

As per claim 2, EVANS and Mukherjee teach the invention according to claim 1 above. Mukherjee further teaches wherein determining one or more physical processors associated with the workload for the virtual machine comprises evaluating a bitmap, wherein the bitmap indicates the one or more physical processors are associated with the workload (Mukherjee, Fig. 5, 334 TLB Directory Cache; [0080] lines 1-2, Each column in the table represents a different one of the processing elements 202 (VMID is associated with different processing elements; see [0079] lines 1-8, the TLB directory cache 334 includes eight entries…the entries in the TLB directory cache 334 include context information such as a virtual machine identifier (VMID), an address space identifier (ASID), or an exception level (EL)); [0081] lines 1-6, A cell at the intersection of each row and column of the TLB directory cache 334 includes an indication as to whether the processing element associated with the column has an entry for the mapping associated with the row stored in its TLB. For example, a row can be stored as a bit vector in a data structure (e.g., a bit map); [0088] lines 1-6, Having determined that only the first processing element P1…P2…P4…have the mapping A stored in their TLBs, the TLB directory cache controller 333 only sends the TLBI to the first, second, and fourth processing elements via the processor bus 112; see Fig. 5, 334, 560 (i.e., no indication at P3 at mapping 560 (bit map), P3 is ignored); also see [0003] program (as workload)).

As per claim 3, EVANS and Mukherjee teach the invention according to claim 1 above. EVANS further teaches wherein the TLB invalidation request is generated by the virtual machine associated with the virtual machine identifier (EVANS, Fig. 2, TLB invalidate; [0051] lines 8-13, invalidate a TLB entry in its associated TLB…a TLB invalidation instruction which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VIVID) of the page to be invalidated; [0068] lines 17-18, TLB invalidate command is generated by the virtual machine 131).

As per claim 7, EVANS and Mukherjee teach the invention according to claim 1 above. Mukherjee further teaches wherein providing the TLB invalidation request to the determined one or more physical processors comprises delivering, to each of the determined one or more physical processors, the TLB invalidation request (Mukherjee, [0088] lines 1-6, Having determined that only the first processing element P1…P2…P4…have the mapping A stored in their TLBs, the TLB directory cache controller 333 only sends the TLBI to the first, second, and fourth processing elements via the processor bus 112; (obviously, the determined core (i.e., p1, p2 and p4) need to deliver the TLB invalidation instruction in order to perform this instruction)).

As per claims 14-16 and 20, they are method claims of claims 1-3 and 7 respectively above. Therefore, they are rejected for the same reasons as claims 1-3 and 7 respectively above.


Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over EVANS and Mukherjee, as applied to the claims 1 and 14 respectively above, and further in view of Northup et al. (US Pub. 2017/0357595 A1) and Weissmann (US Pub. 2006/0031060 A1).
Northup and Weissmann were cited in the previous Office Action.

As per claim 4, EVANS and Mukherjee teach the invention according to claim 1 above. EVANS further teaches determining whether an intercept should be generated based on the TLB invalidation request (EVANS, Fig. 6, items 50, items 51-53, 56-58, item 55, NO TLB invalidation performed (as determining whether an intercept should be generated based on evaluation of the TLB invalidation request)); 
based on determining that the intercept should be generated, not perform the TLB invalidation request (EVANS, Fig. 6, NO to 55 NO TLB invalidation performed).

EVANS and Mukherjee fail to specifically teach based on determining that the intercept should be generated, providing an indication of the TLB invalidation request to the hypervisor and receiving an indication to continue from the hypervisor.

However, Northup teaches based on determining that the intercept should be generated, providing an indication of the TLB invalidation request to the notification address (Northup, Fig.1, 105-111 cores, 121-127, TLBs; [0021] lines 5-17, if the receiving core's identification information does not match the identification information contained in the TLB shootdown request, the TLB shootdown request may be ignored....if the shootdown address is not within the receiving core's TLB, or if the invalidation is ignored (as determining that the intercept should be generated (i.e., invalidation ignore/intercepted based on the matching), the receiving core may transmit an invalidation acknowledgement (as indication of the TLB invalidation request) to the notification address and resume its normal functions, such as continuing to process applications).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS and Mukherjee with Northup because Northup’s teaching of providing the invalidation acknowledgement to the notification address based on the matching of the identification information contained in the TLB shootdown request would have provided EVANS and Mukherjee’s system with the advantage and capability to allow the system to easily monitoring and tracking the status of the TLB shootdown/invalidation request which allowing the system to more efficiently process TLB shootdown/invalidation request (see Mukherjee. [0021] monitoring, [0023] lines 1-4, allow a system to more efficiently process TLB shootdown requests).

EVANS, Mukherjee and Northup fail to specifically teach the indication of the TLB invalidation request is provided to the hypervisor, and receiving an indication to continue from the hypervisor.

However, Weissmann teaches the indication of the TLB invalidation request is provided to the hypervisor, and receiving an indication to continue from the hypervisor (Weissmann, Fig. 2, 245 VMENTER signal is generated, and provided to 220 VM monitor in emulator driver, 225 on receiving VMENTER, 260 VM monitor generates VMEXIT signal, 250 VMEXIT signal is received; [0012] lines 18-33, The RDMSR instruction is intercepted by the virtualization subsystem 210 at 215, which then generates a VMENTER signal 245 (as indication). The VMM (as hypervisor) in the emulator driver at then performs processing as depicted in FIG. 2 at 220 by examining the current instruction at 225 in response to the VMENTER (as hypervisor receive the indication) event and determining based on the content of the instruction whether it should be executed by the underlying hardware or emulated…The VMM therefore emulates the instruction by passing it at 225 to the emulator 230 for execution at 255. Once emulation is complete, the VMM generates a VMEXIT signal 260 which causes the suspended process to resume normal execution). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS, Mukherjee and Northup with Weissmann because Weissmann’s teaching of intercepting the instruction and enabling the hypervisor to send a signal (as indication) which cause the suspended process to resume execution would have provided EVANS, Mukherjee and Northup’s system with the advantage and capability to allow the system to utilizing the hypervisor to easily manage the workload executions within the virtualization environment in order to improving the system performance and efficiency (see  Weissmann, [0011] last two lines, VMM serves an important role in intercepting such instruction).

As per claim 5, EVANS, Mukherjee, Northup and Weissmann teach the invention according to claim 4 above. EVANS teaches providing the TLB invalidation request to the determined one or more entries based on receiving the TLB invalidation request (EVANS, [0052] lines 7-15, Fig. 2, as receiving programming commands from a CPU, these being received separately from the broadcast TLB invalidate instructions. This thus represents an additional interface via which the CPU can program the GPU and this additional interface can then be used by the CPU to cause entries in the TLB to be invalidated…when entries in the GPU TLB are marked to be "immune" to broadcast invalidation commands; [0061] lines 26-33, this may for example be used to "protect" particular content of a TLB provided in the IOMMU of one of the peripheral data processing units (the GPU 13 or the crypto-engine 14 in the example of FIG. 1) such that this content can only be invalidated by a direct programming instruction received from a CPU over a separate interface (as to provide TLB invalidation request to the determined entries), and not in response to broadcast invalidate instructions; [0055] lines 1-11, a device (such as GPU 13) assigned to a virtual machine…the MMU should associate the same VMID with its TLB entries created from the page table. This then means that a distributed virtual memory (DVM) TLB invalidate instruction from the CPU will match the device MMU TLB entries allowing these entries to be correctly invalidated). 
In addition, Mukherjee teaches that the determined one or more entries is physical processors (Mukherjee, Fig. 5, TLBI[A] provided to P1, P2 and P4, 334 TLB directory cache; [0074] lines 5-6, avoid unnecessary broadcasting of TLBIs to all processing elements 202 in certain situations. [0088] lines 1-6, Having determined that only the first processing element P1…P2…P4…have the mapping A stored in their TLBs, the TLB directory cache controller 333 only sends the TLBI to the first, second, and fourth processing elements via the processor bus 112), and Weissmann teaches TLB invalidation instruction [execution] occurs based on receiving the indication to continue from the hypervisor (Weissmann, Fig. 2, item 260 VM monitor (as hypervisor) generates VMEXIT signal, item 250 VMEXIT signal is received, item 240 Normal processing resumes; [0012] lines 31-33, the VMM generates a VMEXIT signal 260 which causes the suspended process to resume normal execution).

As per claims 17 and 18, they are method claims of claims 4 and 5 respectively above. Therefore, they are rejected for the same reasons as claims 4 and 5 respectively above.


Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EVANS and Mukherjee, as applied to the claims 1 and 14 respectively above, and further in view of Northup et al. (US Pub. 2017/0357595 A1). 
Northup was cited in the previous Office Action.

As per claim 6, EVANS and Mukherjee teach the invention according to claim 1 above. EVANS further teaches broadcasting the TLB invalidation request (EVANS, Fig.2, 12 CPU, 13 GPU, TLB invalidate; [0039] lines 1-2, FIG. 2 schematically illustrates the broadcasting of a TLB invalidate command in one embodiment; [0052] lines 3-6, broadcast across the system interconnect 25, any relevant TLB entries in other TLBs in the system (only TLBs 20 and 21 are shown for simplicity of illustration in FIG. 2) these are then also invalidated), and 
the broadcasted TLB invalidation request comprises an identifier to determine whether to ignore the TLB invalidation request (EVANS, Fig.8, Invalidate commands with VMID & Wildcard; [0019] lines 8-10, more than one identifier stored in the address translation circuitry can be matched against the specified identifier in the invalidation command; [0065] lines 1-10, determined that wildcard information is applicable, then at step 56 it is determined if that wildcard information specifies "00", indicating that in fact an exact match of VMID is required …if the invalidate wildcard information specifies "11", indicating that a broadcast TLB invalidation should be ignored for this entry and the flow proceeds via step 55 and no TLB invalidation is performed (as ignore the TLB invalidation request)). 

EVANS and Mukherjee fail to specifically teach the broadcasted TLB invalidation request comprises an identifier useable by each processor of the plurality of physical processors to determine whether to ignore the TLB invalidation request.

However, Northup teaches the broadcasted TLB invalidation request comprises an identifier useable by each processor of the plurality of physical processors to determine whether to ignore the TLB invalidation request (Northup, Fig. 1, 105, 107, 109, 111 cores, 121, 123, 125, 127 TLBs (respectively); Fig. 5, 501, For each receiving core: APICID(s), VPID, and PCID match? Yes to 505 Invalidate TLB entry if present, NO to 503 Ignore TLB shootdown; [0020] lines 1-5, A TLB shootdown request (as TLB invalidation request, please notes TLB invalidation request was taught by EVANS) may be transmitted to all of the cores operating on the system. As described herein, the TLB shootdown request may include the identification information, a shootdown address, and a notification address; [0021] lines 1-14, For each core which receives the TLB shootdown request, a comparison may be made between the receiving core's identification information and the identification information contained in the TLB shootdown request. In this regard, if the receiving core's identification information does not match the identification information contained in the TLB shootdown request, the TLB shootdown request may be ignored, by a hardware mechanism and without affecting the execution of the CPU's instruction stream. Otherwise, the receiving core may review its respective TLB to determine whether it contains the shootdown address, and if so, it will invalidate that address).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS and Mukherjee with Northup because Northup’s teaching of determining whether to ignore the TLB shootdown request based on the matching of the identification information contained in the TLB shootdown request would have provided EVANS and Mukherjee’s system with the advantage and capability to correctly invalidate the TLB entry based on the matching of identification information which allowing the system to more efficiently process TLB shootdown/invalidation request (see Mukherjee, [0023] lines 1-4, allow a system to more efficiently process TLB shootdown requests).

As per claim 19, it is a method claim of claim 6 above. Therefore, it is rejected for the same reasons as claim 6 above.


Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over EVANS et al. (US. Pub. 2015/0242319 A1) in view of BRYANT et al. (US Pub. 2017/0293567 A1) and further in view of Weissmann (US Pub. 2006/0031060 A1).
EVANS, BRYANT and Weissmann were cited in the previous Office Action.
 
As per claim 8, EVANS teaches the invention substantially as claimed including A method for intercepting a translation lookaside buffer (TLB) invalidation request for a TLB (EVANS, [0068] lines 19-20 the hypervisor 134 is configured to intercept this invalidated comments ), comprising: 
receiving a TLB invalidation request relating to a TLB entry (EVANS, Fig. 6, 50 invalidate command received, 54 invalidate entry; [0051] lines 1-16, Generally speaking the entries in a given TLB are tagged with an identifier VMID which identifies the virtual machine associated with that TLB entry. …If a given CPU wishes to invalidate a TLB entry in its associated TLB, as illustrated in FIG. 2, that CPU 11 can broadcast a TLB invalidation instruction which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VIVID) of the page to be invalidated; [0055] lines 6-11, the MMU should associate the same VMID with its TLB entries created from the page table. This then means that a distributed virtual memory (DVM) TLB invalidate instruction from the CPU will match the device MMU TLB entries allowing these entries to be correctly invalidated; [Examiner noted: the TLB entry is tagged with VMID, the received invalidation instruction specify the specific address (i.e., virtual address, address space identifier and VM identifier) in order to correct invalidating the related entry (i.e., matching)]); 
determining whether to not perform the TLB invalidation request according to an evaluation of the TLB invalidation request (EVANS, Fig. 6, items 50, Invalidate command received? items 51-53, 56-58 (as evaluation for invalidate command received), item 55, NO TLB invalidation performed); 
based on determining to not perform the TLB invalidation request, not performing the TLB invalidation request (EVANS, Fig. 6, NO to 55 NO TLB invalidation performed), enabling a hypervisor to perform processing using the TLB entry (EVANS Fig. 1, Hypervisor managing VM1, VM2, having respective CPU 11, CPU 12, and TLB 19, TLB 20 as entry; [0016] lines 8-9, the hypervisor which maintains overall control of all running virtual machines; [0049] lines 10-14, Each of the data processing units 11-14 (11 and 12 are within the hypervisor) is configured to perform its data processing operations with reference to virtual memory addresses and each data processing unit is therefore provided with memory management unit 15-18 (as include TLB 19 and 20 within 15 and 16) respectively, which is equivalent to the hypervisor to perform processing using the TLB entry as claimed by applicant).

Although EVANS teaches determining of not perform the TLB invalidation request, EVANS fails to specifically teach to suspend the TLB invalidation request, based on determining to suspend the TLB invalidation request, when enabling a hypervisor to perform processing using the TLB entry is prior to invalidation of the TLB entry, receiving, from the hypervisor, an indication to continue; and as a result of receiving the indication to continue, resuming invalidation of the TLB entry.

However, BRYANT teaches the determination is to suspend the TLB invalidation request (BRYANT, Fig. 10, 606, 608, 610, 612 existing entry with match PA is in use? Fig. 4 180 In-use mask; [0060] lines 2-11, when software (e.g. an operating system) updates the page tables in the main memory 28 it may trigger invalidation of all the TLBs 32, 34 to ensure that out of date translation data does not continue to be used. However, to allow the hazard checking circuitry to continue to validly compare TLB IDs, if the L1 TLB is flushed, any entries currently indicated as in use using the mask 180 may remain valid for a time so that they cannot be invalidated or victimised until the corresponding transactions in the transaction queue 40, 100, 120 are retired (as determining if there is in-use mask for the any entries, suspending the TLB invalidation request)), 
when enabling a hypervisor to perform processing using the TLB entry is prior to invalidation of the TLB entry (BRYANT, Fig. 10, item 612 existing entry with match PA is in use? Yes return to 612 again until is not in use (as prior to invalidate in item 614), item 4 invalidate existing entry with matching PA; [0060] lines 8-11, any entries currently indicated as in use using the mask 180 may remain valid for a time so that they cannot be invalidated or victimised until the corresponding transactions in the transaction queue 40, 100, 120 are retired); and 
resuming invalidation of the TLB entry (BRYANT, Fig. 10, item 612 existing entry with match PA is in use, No to 614 Invalidate existing entry with match PA (as resume invalidation)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS with BRYANT because BRYANT’s teaching of suspending the TLB invalidation for any entries currently indicated as in-use and resume the TLB invalidation if the entry is not in-use would have provided EVANS’s system with the advantage and capability to prevent any potential execution errors associated with in-use entry which improving the system performance and reliability (also see BRYANT, [0059], this prevents translations with transaction in flight being victimized).

EVANS and BRYANT fail to specifically teach receiving the indication to continue, from the hypervisor and when resuming is as a result of receiving the indication to continue. 

However, Weissmann teaches receiving the indication to continue, from the hypervisor and when resuming is as a result of receiving the indication to continue (Weissmann, Fig. 2, item 260 VM monitor (as hypervisor) generates VMEXIT signal, item 250 VMEXIT signal is received, item 240 Normal processing resumes; [0012] lines 31-33, the VMM generates a VMEXIT signal 260 which causes the suspended process to resume normal execution).
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS and BRYANT with Weissmann because Weissmann’s teaching of intercepting the instruction and enabling the hypervisor to send a signal (as indication) which cause the suspended process to resume execution would have provided EVANS and BRYANT’s system with the advantage and capability to allow the system to utilizing the hypervisor to easily manage the workload executions within the virtualization environment in order to improving the system performance and efficiency (see Weissmann, [0011] last two lines, VMM serves an important role in intercepting such instruction).

As per claim 9, EVANS, BRYANT and Weissmann teach the invention according to claim 8 above. BRYANT further teaches determining whether to suspend the TLB invalidation request comprises evaluating a register, memory address, or bitmap (BRYANT, Fig. 4 180 In-use mask, 182 (as bitmap); Fig. 10, 606, 608, 610, 612 existing entry with match PA is in use? [0058] lines 1-11, FIG. 4 shows one example of ensuring that TLB entries are locked in place to remain valid for as long as corresponding transactions are inflight, but it will be appreciated that other techniques could also be used. As shown in FIG. 4, each transaction queue for queueing transactions to be hazarded (e.g. the store buffer 40, the load queue 100 and the load buffer 120) may provide an in-use mask 180 to the TLB 30. As shown at the bottom of FIG. 4 the in-use mask 180 may comprise a series of bits 182; [0060] lines 2-11, when software (e.g. an operating system) updates the page tables in the main memory 28 it may trigger invalidation of all the TLBs 32, 34 to ensure that out of date translation data does not continue to be used. However, to allow the hazard checking circuitry to continue to validly compare TLB IDs, if the L1 TLB is flushed, any entries currently indicated as in use using the mask 180 may remain valid for a time so that they cannot be invalidated or victimised until the corresponding transactions in the transaction queue 40, 100, 120 are retired) and EVANS teaches wherein the register, memory address, or bitmap is set by the hypervisor (EVANS, Fig.8; [0068] lines 6-22, The hypervisor 134 holds VMID information 136 and wildcard information 137 in system registers 135 to which the virtual machine 131 does not have access and when a TLB invalidate command is generated by the virtual machine 131, the hypervisor 134 is configured to "intercept" this invalidate command and add the appropriate VMID information (to identify the originator as virtual machine 131) and appropriate wildcard information 137).

As per claim 10, EVANS, BRYANT and Weissmann teach the invention according to claim 8 above. Weissmann teaches wherein the indication to continue is received from the hypervisor based on the hypervisor completing one or more instructions (Weissmann, Fig. 2, 225 On receiving VMENTER VM Monitor examines instruction and invokes emulator, 260 VM monitor generates VMEXIT signal, 250 VMEXIT signal is received; [0012] lines 20-33, The VMM (as hypervisor) in the emulator driver at then performs processing as depicted in FIG. 2 at 220 by examining the current instruction at 225 in response to the VMENTER event and determining based on the content of the instruction whether it should be executed by the underlying hardware or emulated…The VMM therefore emulates the instruction by passing it at 225 to the emulator 230 for execution at 255. Once emulation is complete (as completing one or more instruction), the VMM generates a VMEXIT signal 260 which causes the suspended process to resume normal execution). EVANS teaches the one or more instructions performed by hypervisor that rely on information stored by the TLB (EVANS Fig. 1, Hypervisor managing VM1, VM2, having respective CPU 11, CPU 12, and TLB 19, TLB 20 as entry; [0016] lines 8-9, the hypervisor which maintains overall control of all running virtual machines; [0049] lines 10-14, Each of the data processing units 11-14 (11 and 12 are within the hypervisor) is configured to perform its data processing operations with reference to virtual memory addresses and each data processing unit is therefore provided with memory management unit 15-18 (as include TLB 19 and 20 within 15 and 16) respectively, which is equivalent to the hypervisor to perform processing that rely on information stored by the TLB) and wherein the information stored by the TLB is affected by the TLB invalidation request (EVANS, Fig.6, 50, 51 wildcard information applicable; 52 Require exact match of VMID for TLB hit, 53 TLB Hit for specified address and VMID, YES, invalidate entry; NO, No TLB invalidation performed; also see Fig. 7A, 101 TLB, 104 TLB entries (as information stored by the TLB that affected by the TLB invalidation request (i.e., invalidated)); 103 Address match).

As per claim 12, EVANS, BRYANT and Weissmann teach the invention according to claim 8 above. EVANS further teaches wherein the TLB invalidation request is received from a virtual machine (EVANS, Fig. 8, Invalidate command without VMID or Wildcard (received at hypervisor from VM 131); 131 VM, 134 hypervisor; [0068] lines 17-20, when a TLB invalidate command is generated by the virtual machine 131).

As per claim 13, EVANS, BRYANT and Weissmann teach the invention according to claim 8 above. EVANS further teaches wherein the TLB invalidation request comprises a memory address associated with the TLB invalidation request (EVANS, Fig. 2, TLB invalidate; [0051] lines 8-13, invalidate a TLB entry in its associated TLB, as illustrated in FIG. 2, that CPU 11 can broadcast a TLB invalidation instruction which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VIVID) of the page to be invalidated).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EVANS, BRYANT and Weissmann, as applied to claim 8 above, and further in view of Mukherjee (US Pub. 2016/0140040 A1).
Mukherjee was cited in the previous Office Action.

As per claim 11, EVANS, BRYANT and Weissmann teach the invention according to claim 8 above. BRYANT teaches resuming invalidation of the TLB entry (BRYANT, Fig. 10, item 612 existing entry with match PA is in use? No to 614 Invalidate existing entry with match PA (as resume invalidation)).

EVANS, BRYANT and Weissmann fail to specifically teach determining one or more physical processors associated with a virtual machine; and providing the TLB invalidation request to the determined one or more physical processors.

However, Mukherjee teaches that the determining one or more physical processors associated with a virtual machine (Mukherjee, Fig. 5, 334 TLB Directory Cache; [0047] lines 1-10, when a mapping between a virtual address and a physical address becomes invalid, a TLBI is issued and sent to the TLB, even if the TLB does not include an entry for the mapping. Sending such unnecessary TLBIs to the TLB can adversely affect performance of the computing system (prior art issue). Furthermore, in computing systems with multiple processing elements (e.g., cores of a multi-core processor), there may be multiple TLBs (i.e., one TLB per processing element) and the adverse effects due to sending unnecessary TLBIs to the processing elements are exacerbated; [0080] lines 1-2, Each column in the table represents a different one of the processing elements 202 (VMID is associated with different processing elements; see [0079] lines 1-8, the TLB directory cache 334 includes eight entries…the entries in the TLB directory cache 334 include context information such as a virtual machine identifier (VMID)); [0086] lines 1-9, when a TLBI for a given mapping between a virtual memory address and a physical memory address is received at the TLB directory cache controller, the TLB directory cache controller may indicate that only a subset of the processing elements have the mapping stored in their TLBs. In such a case, the TLB directory cache controller only sends the TLBI to those processing elements in the subset of processing elements that have the mapping stored in their TLBs); and 
providing the TLB invalidation request to the determined one or more physical processors (Mukherjee, [0088] lines 1-6, Having determined that only the first processing element P1…P2…P4…have the mapping A stored in their TLBs, the TLB directory cache controller 333 only sends the TLBI to the first, second, and fourth processing elements via the processor bus 112).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS, BRYANT and Weissmann with Mukherjee because Mukherjee’s teaching of sending the TLB invalidation instruction only to the determined physical cores would have provided EVANS, BRYANT and Weissmann’s system with the advantage and capability to reduce the number of TLB invalidation instructions that are unnecessarily sent to the processing cores, thereby reducing the associated adverse effects of unnecessary sending TLB invalidation instructions to the processing cores which improving the system performance and efficiency (see Mukherjee, [0048] lines 1-5, reduce the number of TLBIs…reducing the associated adverse effects of unnecessary sending TLBIs).


Response to Arguments
The Amendment filed on 06/01/2022 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). The 112(b) rejection has been withdrawn. 

In the remark applicant’s argue in substance: 
(a). the aspects for which Evans is cited and the resulting proposed combination of Evans and Mukherjee still fails to disclose the claimed aspects. As an initial matter, the "entries" for which Evans is cited would not be "determined" as a target to which a TLB invalidation request is provided (e.g., thus "providing the TLB invalidation request to the determined one or more physical processors," or any other "entry" for that matter, "associated with the workload of the virtual machine"). Rather, the cited "entries" of Evans are the TLB entries themselves (see Office Action, pg. 7), such that the proposed application of Evans to the present claim language is nonsensical. (Remarks, Page 9)
(b). Additionally, the teachings of Mukherjee cannot be combined with Evans as proposed by the Office Action… Mukherjee is wholly silent with respect to virtualization and, indeed, Mukherjee simply does not "determine[e], by the hypervisor, one or more physical processors from a plurality of physical processors associated with a workload for a virtual machine." Rather, Mukherjee only generally discloses a mapping that maintains an association between one or more processors and a TLB entry. See Mukherjee, para. [0074]. Thus, even if the "entries" of Evans are akin to the claimed subject matter, which they are not for at least the reasons discussed above, it is unclear how the combination of the virtualization-centric TLB invalidation of Evans and the more general physical processor-based mapping of Mukherjee would yield anything akin to the claimed subject matter. (Remarks, Pages 9-10)

(c). neither Evans nor Bryant disclose "based on determining to suspend the TLB invalidation request, enabling a hypervisor to perform processing using the TLB entry prior to invalidation of the TLB entry by suspending the TLB invalidation request." While Bryant appears to avoid invalidating a TLB entry while the entry is in use, Bryant makes no mention of performing such aspects in a virtualization context. Indeed, Bryant fails to address an instance where a virtual machine has finished with a TLB entry (e.g., such that a TLB invalidation request is received, as recited by claim 8) but processing by a hypervisor may still need the TLB entry, such that the invalidation is suspended until the hypervisor is finished. (Remarks, Page 11)

(d). Additionally, while the Office Action cites Evans as disclosing more general processing by a hypervisor using a TLB entry (i.e., "data processing operations with reference to virtual memory addresses;" Office Action, pg. 21), Evans is similarly silent with respect to such a scenario and the associated "enabling a hypervisor to perform processing using the TLB entry prior to invalidation of the TLB entry by suspending the TLB invalidation request," as recited by claim 8. (Remarks, Page 11)

(e). Lastly, the cited aspects of Evans and Bryant cannot be combined, as Evans definitively concludes not to invalidate a TLB entry (see Evans, Figure 6, element 55), such that the cited aspects of Bryant (e.g., postponing invalidation until the TLB entry is no longer in use) would11 not be performed subsequent to the cited aspects of Evans. (Remarks, Pages 11-12)


Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Examiner would like to point out that Applicant mischaracterizing the full teaching of Evans’s reference. In fact, Evans teaches that the “entries” is identified/determined that should be protected from a broadcast invalidation process (see Evans, [0022] lines 1-6, Accordingly the identifier grouping information can be used in this particular configuration to identify that a particular stored address translation (as determined entries) in the address translation circuitry should be protected from a broadcast invalidation process which the address translation circuitry seeks to carry out in response to the invalidation command). And using a direct programming instruction to provide the TLB invalidation to the determined entries which is separate from the broadcasting (see Evans, [0061] lines 26-33, this may for example be used to "protect" particular content of a TLB provided in the IOMMU of one of the peripheral data processing units (the GPU 13 or the crypto-engine 14 in the example of FIG. 1) such that this content can only be invalidated by a direct programming instruction received from a CPU over a separate interface (as to provide TLB invalidation request to the determined entries), and not in response to broadcast invalidate instructions).
	Therefore, Evans clearly teaches “entries” is "determined" as a target to which a TLB invalidation request is provided.

In response to the applicant’s argument that “Rather the cited "entries" of Evans are the TLB entries themselves (see Office Action, pg. 7), such that the proposed application of Evans to the present claim language is nonsensical. (Remarks, Page 9). 	

Examiner respectfully disagrees. Examiner would like to point out that Evans teaches a mechanism that providing/sending the TLB invalidation request to the determined TLB entries that is associated with the processing element (see Evans [0022] lines 1-6, Accordingly the identifier grouping information can be used in this particular configuration to identify that a particular stored address translation (as determined entries) in the address translation circuitry should be protected from a broadcast invalidation; [0061] lines 26-33, this may for example be used to "protect" particular content of a TLB provided in the IOMMU of one of the peripheral data processing units (the GPU 13 or the crypto-engine 14 in the example of FIG. 1).  
However, Evans fails to specifically teach that the TLB invalidation request is sent to the determined physical processors from plurality of physical processor associated with the determined TLB entries. Thus, Examiner used Mukherjee for teaching this concept that the TLB invalidation request is sent to the determined physical processors from plurality of physical processor associated with the determined TLB entries (see Mukherjee, Fig. 5, TLBI[A] provided to P1, P2 and P4, 334 TLB directory cache; [0047] lines 1-10; [0074] lines 5-6, avoid unnecessary broadcasting of TLBIs to all processing elements 202 in certain situations. [0088] lines 1-6, Having determined that only the first processing element P1…P2…P4…have the mapping A stored in their TLBs, the TLB directory cache controller 333 only sends the TLBI to the first, second, and fourth processing elements via the processor bus 112).
In addition, Examiner would like to point out that Applicant is attacking the references individually. Examiner would like to remined Applicant that the rejection is 103 rejection using multiple references (EVANS and Mukherjee). To the extent that applicants are arguing against the references individually, the examiner reminds the applicants that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As to point (b), Again, Examiner would like to point out that Applicant is attacking the references individually. Examiner used Evans for teaching virtualization environment (See Evans, Fig. 1, hypervisor, VM). 

	In response to applicant’s argument that “Mukherjee simply does not "determine[e], by the hypervisor, one or more physical processors from a plurality of physical processors associated with a workload for a virtual machine."

	Examiner would like to direct applicant to Evans. Evans clearly teaches “determining, by the hypervisor, one or more entries associated with a workload for the virtual machine associated with the virtual machine identifier” (see 103 rejection above).
	
In addition, the determined entries (i.e., identified entries that from broadcasting)  of Evans is within a particular processing elements (see Evans [0022] lines 1-6, Accordingly the identifier grouping information can be used in this particular configuration to identify that a particular stored address translation (as determined entries) in the address translation circuitry should be protected from a broadcast invalidation; [0061] lines 26-33, this may for example be used to "protect" particular content of a TLB provided in the IOMMU of one of the peripheral data processing units (the GPU 13 or the crypto-engine 14 in the example of FIG. 1). 

As cited above, providing the TLB invalidation to a determined entries of particular processing element of the Evans merely does not recites determining one or more physical processors from a plurality of physical processors to provide the TLB invalidation but rather determining entries of particular processing element for providing the TLB invalidation. However, Mukherjee teaches that the determined one or more entries is physical processors from a plurality of physical processors, and when providing the TLB invalidation request, it is providing to the determined one or more physical processors (see Mukherjee, Fig. 5, TLBI[A] provided to P1, P2 and P4, 334 TLB directory cache; [0047] lines 1-10, when a mapping between a virtual address and a physical address becomes invalid, a TLBI is issued and sent to the TLB, even if the TLB does not include an entry for the mapping. Sending such unnecessary TLBIs to the TLB can adversely affect performance of the computing system (prior art issue). Furthermore, in computing systems with multiple processing elements (e.g., cores of a multi-core processor), there may be multiple TLBs (i.e., one TLB per processing element) and the adverse effects due to sending unnecessary TLBIs to the processing elements are exacerbated; [0074] lines 5-6, avoid unnecessary broadcasting of TLBIs to all processing elements 202 in certain situations. [0088] lines 1-6, Having determined that only the first processing element P1…P2…P4…have the mapping A stored in their TLBs, the TLB directory cache controller 333 only sends the TLBI to the first, second, and fourth processing elements via the processor bus 112). 
Therefore, Applicant’s argument is not preservative.
	
In response to the applicant’s argument that “it is unclear how the combination of the virtualization-centric TLB invalidation of Evans and the more general physical processor-based mapping of Mukherjee would yield anything akin to the claimed subject matter. (Remarks, Pages 9-10)

	Examiner would like to point out that Evans teaches the virtualization environment (See Evans, Fig. 1) and Mukherjee teaches providing TLB invalidation requests to the determined processing elements/processor. That is Mukherjee merely modifying the aspect of where the TLB invalidation request is sent, which is sending the TLB invalidation request to the associated processor rather than to TLB entries itself. 
As indicated in MPEP 2141.01(a): “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”. 
In this case, Evans teaches the virtualization environment (See Evans, Fig. 1) and Mukherjee teaches providing TLB invalidation requests to the determined processing elements/processor in order to avoid unnecessary broadcasting of TLBIs to all processing elements/processors (see 103 rejection above).  That is, Mukherjee teaches a concept that sending such unnecessary TLBIs to the TLB can adversely affect performance of the computing system (see Mukherjee [0047] lines 1-10). Thus, the aspect being combined (i.e., Evans and Mukherjee) solving a problem pertaining to improving system efficiency by limiting unnecessary broadcasting. (also see specification [0004] “provide more efficient translation lookaside buffer (TLB) invalidation requests and page table handling so as to reduce processing overhead”.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS with Mukherjee because Mukherjee’s teaching of sending the TLB invalidation instruction only to the determined physical cores would have provided EVANS’s system with the advantage and capability to reduce the number of TLB invalidation instructions that are unnecessarily sent to the processing cores, thereby reducing the associated adverse effects of unnecessary sending TLB invalidation instructions to the processing cores which improving the system performance and efficiency (see Mukherjee, [0048])

As to point (c), Examiner respectfully disagree. Again, Applicant is attacking the references individually. Examiner would like to point out that the rejection is 103 rejection using multiple references (EVANS, BRYANT and Weissmann). The virtualization context was taught by Evans. For example,  Evans teaches virtualization context/environment, that including a virtual machine and TLB entry, and using hypervisor to perform processing using the TLB entry  (see 103 rejection, Evans).

	However, EVANS fails to specifically teach to suspend the TLB invalidation request, based on determining to suspend the TLB invalidation request, when enabling a hypervisor to perform processing using the TLB entry is prior to invalidation of the TLB entry.  

Thus, Examiner used BRYANT for teaching the determination is to suspend the TLB invalidation request (BRYANT, Fig. 10, 606, 608, 610, 612 existing entry with match PA is in use? Fig. 4 180 In-use mask; [0060] lines 2-11, when software (e.g. an operating system) updates the page tables in the main memory 28 it may trigger invalidation of all the TLBs 32, 34 to ensure that out of date translation data does not continue to be used. However, to allow the hazard checking circuitry to continue to validly compare TLB IDs, if the L1 TLB is flushed, any entries currently indicated as in use using the mask 180 may remain valid for a time so that they cannot be invalidated or victimised until the corresponding transactions in the transaction queue 40, 100, 120 are retired (as determining if there is in-use mask for the any entries, suspending the TLB invalidation request)), 
when enabling a hypervisor to perform processing using the TLB entry is prior to invalidation of the TLB entry (BRYANT, Fig. 10, item 612 existing entry with match PA is in use? Yes return to 612 again until is not in use (as prior to invalidate in item 614), item 4 invalidate existing entry with matching PA; [0060] lines 8-11, any entries currently indicated as in use using the mask 180 may remain valid for a time so that they cannot be invalidated or victimised until the corresponding transactions in the transaction queue 40, 100, 120 are retired).
resuming invalidation of the TLB entry (BRYANT, Fig. 10, item  612 existing entry with match PA is in use, No to 614 Invalidate existing entry with match PA (as resume invalidation)).
Therefore, the aspect being combined (i.e., EVANS, BRYANT and Weissmann) solving a problem such that preventing any potential execution errors associated with in-use entry in order to improving the system performance and reliability (see BRYANT [0059], this prevents translations with transaction in flight being victimized).

In response to applicant's argument that the references (i.e., Bryant) fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an instance where a virtual machine has finished with a TLB entry (e.g., such that a TLB invalidation request is received, as recited by claim 8) but processing by a hypervisor may still need the TLB entry, such that the invalidation is suspended until the hypervisor is finished) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	That is, claim 8 fails to specifically recites the feature as applicant indicated above, and there is no requirement that a virtual machine indicate that it is finished with the TLB entry nor does the claim require a determination that the hypervisor “may still need the TLB entry”.
In fact, the claim 8 only recites: suspending the TLB invalidation request, and based on the suspending, allow the hypervisor to performing processing using the TLB entry prior to invalidation of TLB entry, and resuming invalidation when hypervisor received indication to continue. That is, there is a suspension and resumption that may allow for some processing by the hypervisor using the TLB entry but it is not actually recited that the hypervisor takes such an opportunity. And this is clearly taught by Bryant (see Bryant, Fig. 10, 606, 608, 610, 612 existing entry with match PA is in use? Fig. 4 180 In-use mask; [0060] lines 2-11, when software (e.g. an operating system) updates the page tables in the main memory 28 it may trigger invalidation of all the TLBs 32, 34 to ensure that out of date translation data does not continue to be used. However, to allow the hazard checking circuitry to continue to validly compare TLB IDs, if the L1 TLB is flushed, any entries currently indicated as in use using the mask 180 may remain valid for a time so that they cannot be invalidated or victimized until the corresponding transactions in the transaction queue 40, 100, 120 are retired (as determining if there is in-use mask for the any entries, suspending the TLB invalidation request until it finished up); Fig. 10, item  612 existing entry with match PA is in use, No to 614 Invalidate existing entry with match PA (as resume invalidation).
	Therefore, Applicant’s argument has not been found to be persuasive.

As to point (d), Examiner would like to point out that Evans teaches virtualization context/environment that including a virtual machine and TLB entry, and using hypervisor to perform processing using the TLB entry  (see 103 rejection, Evans). 
In addition, Examiner would like to point out that the claim merely enables the hypervisor to finish some processing but no determination of the necessity of this is determined nor is there a recitation in the claim that the hypervisor does in fact finish some processing. That is, there is a suspension and resumption that may allow for some processing by the hypervisor using the TLB entry but it is not actually recited that the hypervisor takes such an opportunity. And, Bryant clearly teaches that concept when the invalidation is triggered, the system will determining if there are any entries currently indicated as in-use, so as to determining that in-use entries cannot be invalidated until it finished up (see Bryant, Fig. 10, 606, 608, 610, 612 existing entry with match PA is in use? Fig. 4 180 In-use mask; [0060] lines 2-11). That is, the teaching of suspending the TLB invalidation for any entries currently indicated as in-use and resume the TLB invalidation if the entry is not in-use of Bryant would have provided EVANS’s system with the advantage and capability to allow the hypervisor of Evans to keep performing the operation using the TLB entries until it finished up which preventing any potential execution errors associated with in-use entry and improving the system performance and reliability (also see BRYANT, [0059], this prevents translations with transaction in flight being victimized).

	To the extent that applicants are arguing against the references individually, the examiner reminds the applicants that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As to point (e), in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Evans teaches a mechanism that determine whether to not to perform invalidate TLB entry or to perform invalidate TLB entry based on TLB hit for specific address and VMID (see Evans, Fig. 6, 53, No to 55 yes to 54). And Bryant teaches a feature that if the TLB entries are still used, the TLB invalidation will be suspended until the corresponding entries has finish processing (see Bryant, Fig. 10, 606, 608, 610, 612 existing entry with match PA is in use? Fig. 4 180 In-use mask; [0060] lines 2-11…any entries currently indicated as in use using the mask 180 may remain valid for a time so that they cannot be invalidated or victimised until the corresponding transactions in the transaction queue 40, 100, 120 are retired). Thus, the teaching of suspending the TLB invalidation when the entries are current in use of BRYANT would allow Evans system to prevent any potential execution errors associated with in-use entry which improving the system performance and reliability.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS with BRYANT because BRYANT’s teaching of suspending the TLB invalidation for any entries currently indicated as in-use and resume the TLB invalidation if the entry is not in-use would have provided EVANS’s system with the advantage and capability to prevent any potential execution errors associated with in-use entry which improving the system performance and reliability (also see BRYANT, [0059], this prevents translations with transaction in flight being victimized).

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195